Case: 4:13-cv-00800-SRC Doc. #: 463 Filed: 08/02/21 Page: 1 of 26 PageID #: 26672




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 MARY BAYES, et al.,                            )
                                                )
         Plaintiffs,                            )
                                                )
         vs.                                    )       Case No. 4:13-cv-00800-SRC
                                                )
 BIOMET, INC., et al.,                          )
                                                )
         Defendants.                            )

                                     Memorandum and Order
       In its third and final post-trial motion, Biomet strenuously argues that the Court should

order a new trial based on the numerous errors that occurred at trial and the “grossly excessive”

verdict awarded by the jury. In the alternative, Biomet requests that the Court grant remittitur.

After careful consideration of the record and all issues raised, the Court concludes that no

prejudicial error occurred and denies the motion.

I.     Background
       The Court provided the relevant background in its ruling on Biomet’s Motion to Alter the

Judgment, Doc. 461, and therefore declines to restate it in full here. Biomet filed a motion for

judgment on the verdict, or in the alternative, for a mistrial at the close of evidence of the first

phase of the trial, Doc. 379, raising many of the same grounds forwarded in the present motion.

The Court denied that motion on the record. Doc. 416 at 5:24–14:16.

       Pursuant to Rule 59, Biomet moves for a new trial, or, in the alternative, for remittitur.

Doc. 440. Biomet argues that it is entitled to a new trial because the jury reached inconsistent

verdicts, the verdict runs against the weight of the evidence, and purported errors at trial

necessitate a new trial. Doc. 441. In the alternative, Biomet contends it deserves a new trial or

remittitur because the $21 million in damages awarded by the jury constitutes an excessive

                                                    1
Case: 4:13-cv-00800-SRC Doc. #: 463 Filed: 08/02/21 Page: 2 of 26 PageID #: 26673




verdict. Id. After the parties had fully-briefed the motion, Plaintiffs filed a Notice of

Supplemental Authority. Doc. 459. Biomet then sought leave to reply to Plaintiffs’ Notice of

Supplemental Authority, Doc. 460, which the Court grants. Taking into consideration all the

parties’ filings on the motion, the Court first addresses Biomet’s grounds for a new trial, before

evaluating whether the jury’s damages award warrants remittitur.

II.    New trial

       A.      Standard

       “The court may, on motion, grant a new trial on all or some of the issues—and to any

party . . . after a jury trial, for any reason for which a new trial has heretofore been granted in an

action at law in federal court.” Fed. R. Civ. P. 59(a)(1)(A). Under Rule 59(a)(1)(A), “[a] new

trial is appropriate when the first trial, through a verdict against the weight of the evidence, an

excessive damage award, or legal errors at trial, resulted in a miscarriage of justice.” Gray v.

Bicknell, 86 F.3d 1472, 1480 (8th Cir. 1996) (citations omitted). A miscarriage of justice does

not result whenever there are errors at trial; instead, the party seeking a new trial must

demonstrate that there was prejudicial error. Buchholz v. Rockwell Int'l Corp., 120 F.3d 146, 148

(8th Cir. 1997). “Motions for new trials are generally disfavored and will be granted only where

a serious miscarriage of justice may have occurred.” United States v. Petroske, 928 F.3d 767,

774 (8th Cir. 2019), cert. denied, 140 S. Ct. 973 (2020) (quoting United States v. Morris, 817

F.3d 1116, 1121 (8th Cir. 2016)).

       B.      Inconsistent verdicts

       As in other motions, Biomet again argues that the jury returned inconsistent verdicts,

which entitles it to a new trial. Doc. 441 at pp. 9–11. The Court has addressed this issue at

length in its orders on Biomet’s Motion to Alter the Judgment and Renewed Motion for



                                                   2
Case: 4:13-cv-00800-SRC Doc. #: 463 Filed: 08/02/21 Page: 3 of 26 PageID #: 26674




Judgment as a Matter of Law. Docs. 461, 462. As explained there, the verdicts reached in this

case did not result in a miscarriage of justice and the Court finds the verdicts can readily be

harmonized. Accordingly, Biomet is not entitled to a new trial based on the jury’s verdicts.

       C.      Verdict as against the weight of the evidence

       Biomet next argues that the Court should grant a new trial because the verdict reached by

the jury on the negligent-design claim goes against the weight of the evidence and resulted in a

miscarriage of justice. Doc. 441 at p. 11. The Court disagrees.

       District courts have “great deference” in ruling on motions for a new trial. Wilson v.

Lamp, 995 F.3d 628, 631 (8th Cir. 2021) (citation omitted). In fact, “[w]hen the basis of the

motion for a new trial is that the jury’s verdict is against the weight of the evidence, the district

court’s denial of the motion is virtually unassailable on appeal.” Lincoln Composites, Inc. v.

Firetrace USA, LLC, 825 F.3d 453, 459 (8th Cir. 2016) (quoting source omitted). In determining

whether the jury’s verdict runs against the weight of the evidence, the Court “can rely on its own

reading of the evidence—it can weigh the evidence, disbelieve witnesses, and grant a new trial

even where there is substantial evidence to sustain the verdict.” Id. (quoting source and internal

quotation marks omitted). “The crucial determination ‘is whether a new trial should have been

granted to avoid a miscarriage of justice.’” PFS Distribution Co. v. Raduechel, 574 F.3d 580,

589 (8th Cir. 2009) (quoting Keeper v. King, 130 F.3d 1309, 1314 (8th Cir. 1997).

       In arguing that the verdict goes against the weight of the evidence, Biomet simply

rehashes many of the same grounds it raised in its Renewed Motion for Judgment as a Matter of

Law. See Doc. 438. The Court found these grounds meritless in denying that motion and does

not repeat them here. See Doc. 462. Biomet cites other evidence to demonstrate that Plaintiffs

offered insufficient evidence, see Doc. 441 at pp. 12–13, but this evidence merely supports that



                                                   3
Case: 4:13-cv-00800-SRC Doc. #: 463 Filed: 08/02/21 Page: 4 of 26 PageID #: 26675




the M2a Magnum constituted a high-end metal-on-metal hip implant and thus fails to address

that the jury could have found that the metal-on-metal design choice alone made the product

defective. Moreover, the evidence offered by Biomet does not so strongly outweigh the evidence

presented by Plaintiffs, summarized by the Court in its prior order, see Doc. 462, such that a new

trial must be awarded to avoid a miscarriage of justice. Therefore, based on the evidence offered

by Plaintiffs supporting their negligent-design claim, and upon consideration of the record as a

whole, the verdict reached on the negligent-design claim did not go against the weight of the

evidence. Accordingly, the Court denies Biomet’s Motion for New Trial on this ground.

       D.      Errors at trial

       Biomet offers four errors at trial that independently, or in the alternative, cumulatively

warrant a new trial. The Court addresses each purported error in turn.

               1.      Biomet’s affirmative converse jury instruction

       Biomet argues that the jury’s inconsistent verdicts might have been prevented had the

Court instructed the jury with one of Biomet’s proposed jury instructions. Doc. 441 at p. 15.

Biomet asked the Court to instruct the jury as follows:

       On Plaintiffs’ claim for negligence, your verdict must be for Biomet if you believe
       that Plaintiff Mary Bayes underwent revision surgeries and developed injuries as a
       result of causes unrelated to any alleged defect in her M2a Magnum devices.

Doc. 352-1 at p. 19. Biomet submitted the same affirmative converse jury instruction on

causation for the strict-liability design-defect claim. Id. at p. 15. Biomet contends that had the

Court given these instructions, the jury would have understood that the causation elements of the

strict-liability and negligent-design defect claims were the same and might have avoided the

inconsistent verdicts reached in this case. Id. The Court already rejected this argument, Doc.

416 at 9:18–25, and does so again here.



                                                 4
Case: 4:13-cv-00800-SRC Doc. #: 463 Filed: 08/02/21 Page: 5 of 26 PageID #: 26676




       First, Biomet’s argument rests on the false premise that the jury reached inconsistent

verdicts. As the Court explained above and in its prior orders, the jury did not reach inconsistent

verdicts. See Docs. 461, 462. Second, as the Court has already ruled, the jury received

instruction on the issue of causation and thus the affirmative converse instruction was

unnecessary. See Doc. 362; Doc. 416 at 9:18-25; Fid. & Deposit Co. of Maryland v. Fleischer,

772 S.W.2d 809, 817 (Mo. Ct. App. 1989). Third, even if the jury had received the instruction, it

only addresses causation and thus would not have addressed the differing elements between the

two instructions from which the Court can easily harmonize the verdicts. See Doc. 461. For

these reasons, the Court denies Biomet’s Motion for New Trial on this ground.

               2.      Misconduct by Plaintiffs’ counsel and improper questioning

       Biomet next argues that the misconduct of Darin Schanker, Plaintiffs’ counsel, in

exposing the jury to questioning and argument concerning other litigation involving Biomet as

well as claims no longer included in the case, in defiance of this Court’s orders, warrants a new

trial. The Court already rejected this argument, Doc. 416 at 11:13–12:6, and does so again here.

       Near the end of the first phase of the trial, the Court ruled orally from the bench and later

issued a memorandum and order addressing Schanker’s misconduct. Doc. 343 at 5:13–14:1;

Doc. 354. At the hearing, the Court presented numerous examples of Schanker’s misconduct,

including eliciting testimony on the failure-to-warn claim that had been dismissed from the suit

and testimony on medical causation from Mari Truman. Doc. 343 at 7:4–10:19. The Court did

not impose sanctions, but informed Schanker that future misconduct would result in sanctions,

including the termination of his participation in the case. Id. at 11:14–12:11. After providing its

oral ruling, the Court gave Biomet the opportunity to be heard, but Biomet did not request any

sanctions or a mistrial at that time. Id. at 13:10–13. As the Court noted in its initial ruling, Doc.



                                                  5
Case: 4:13-cv-00800-SRC Doc. #: 463 Filed: 08/02/21 Page: 6 of 26 PageID #: 26677




416 at 11:20–25, Biomet never argued before the jury reached its verdict that Schanker’s conduct

warranted a mistrial.

       In determining whether to grant a new trial based on Schanker’s misconduct, the Court

considers whether: “(1) the remarks in question were . . . minor aberrations made in passing; (2)

the district court took specific curative action; and (3) the size of the damage award . . .

suggest[s] that counsel's comment had a prejudicial effect.” Ventura v. Kyle, 825 F.3d 876, 885

(8th Cir. 2016) (quoting Gilster v. Primebank, 747 F.3d 1007, 1011–12 (8th Cir. 2014))

(alterations in original). “‘[T]he weight of the evidence’ is another relevant factor in determining

‘whether the improper argument deprived a party of a fair trial.’” Id. at 885 (quoting source

omitted).

       Beginning with the first factor, Shanker’s comments were not “minor aberrations made in

passing.” Schanker violated this Court’s orders numerous times, sometimes shortly after

receiving a direct ruling not to engage in such conduct. For example, to curb his conduct, the

Court told Schanker he could not read from documents out loud, but he did so numerous times.

Doc. 345 at 251:13–254:18; 260:16–23; 261:15–18; 266:5–13. Additionally, he referenced the

other litigation involving the M2a Magnum immediately after the Court advised him not to. Id.

at 183:6–186:19. These violations demonstrate that Schanker’s comments were not “minor

aberrations in passing” but instead were deliberate and thus the first factor weighs in favor of

Biomet.

       The second factor weighs in favor of Plaintiffs as the Court gave specific curative

instructions. Following Schanker’s questioning to Dr. Steven Kurtz about how much he was

paid for testifying “not just in this case but in other cases,” the Court admonished Schanker in

front of the jury, stating “Mr. Schanker, that’s a direct violation of what I just ordered you not to



                                                  6
Case: 4:13-cv-00800-SRC Doc. #: 463 Filed: 08/02/21 Page: 7 of 26 PageID #: 26678




get into. Ladies and gentlemen of the jury, you are to disregard Mr. Schanker’s statement.” Id.

at 186:10–16. Next, before closing arguments, the Court gave a specific instruction that

“Plaintiffs’ failure to warn claim . . . [is] no longer part of this case, so you will not decide those

claims.” Doc. 362 at p. 7. In sum, the Court escalated its curative instructions to the jury and

admonitions to Schanker commensurate with Schanker’s misconduct. “The specific curative

instructions in this case went beyond the simple ‘reminder that counsel’s arguments are not

evidence’ that [the Eighth Circuit] ha[s] previously found insufficient.” Dean v. Searcey, 893

F.3d 504, 521 (8th Cir. 2018) (citing Gilster, 747 F.3d at 1012). Therefore, the second factor

weighs in favor of Plaintiffs.

        Third, the size of the damage award does not indicate prejudice. When courts have

granted a new trial based on comments made by counsel, it often involves emotionally-laden

statements at closing that inflamed the passions of the jury. See Gilster, 747 F.3d at 1012;

Ventura, 825 F.3d at 885. Biomet points to no improper statements by Schanker during closing

arguments that would have inflamed the passions of the jury. Additionally, given that it was one

question in a two-and-a-half week trial, the Court finds specious at best Biomet’s argument that

Schanker’s reference to other cases is closely tied to the jury’s verdict on the negligent-design

claim such that it would prejudice the verdict. Thus, the Court concludes that Schanker’s

misconduct did not prejudice the jury’s verdict.

        Finally, as explained above, the Court cannot conclude that the verdict reached resulted

in “a miscarriage of justice” based on the evidence in this case. See Dean, 893 F.3d at 521. The

jury was not presented with a mere credibility contest, see id. (citing Ventura, 825 F.3d at 885);

rather it heard from numerous experts on a variety of issues that testified about numerous

medical devices, testing procedures, and documents. Thus, sufficient evidence supports the



                                                   7
Case: 4:13-cv-00800-SRC Doc. #: 463 Filed: 08/02/21 Page: 8 of 26 PageID #: 26679




jury’s verdict and, as explained in detail below in assessing whether the jury reached an

excessive verdict, sufficient evidence in the record existed to support the damages awarded.

       In sum, three of the four factors strongly support Plaintiffs, see Dean, 893 F.3d at 521,

and Schanker’s misconduct, while unprofessional, did not affect the substantial rights of Biomet,

based on the record as a whole. The Court concludes that no “miscarriage of justice” occurred

and that Schanker’s comments do not warrant a new trial.

               3.     COVID-19 circumstances and positive juror test

       Biomet argues that the Court should order a new trial due to juror number 10’s positive

COVID-19 test, but fails to show any prejudice from the juror’s positive test. Briefly stated, the

positive test became known only to juror number 10 after the verdict, and pre-verdict, he did not

share with the Court or anyone else that he had been tested, and he stated that he exhibited no

obvious symptoms. Doc. 373 at 6:20–22, 7:12–18; Doc. 370. Thus, no basis exists from which

an inference can be drawn that any other juror had any indication that juror number 10 was

symptomatic, had tested, or posed any COVID-19 risk to others. The Court concludes that the

circumstances do not require a new trial.

       Biomet’s chief argument is that the jury reached a rushed verdict due to the

circumstances surrounding juror number 10’s positive test. Doc. 441 at p. 19. The juror began

experiencing a sore throat during the evening of October 19, 2020. Doc. 373 at 5:8–13. He

received a COVID-19 test on October 20, 2020, id. at 6:15–24, the day before they jury began

deliberations. The jury deliberated for four hours and twenty-five minutes on October 21, 2020,

and forty-five minutes on October 22, 2020, for a total of approximately five hours. Docs. 356,

365. The Eighth Circuit has found jury deliberations of four hours for a complex eleven-day trial

a reasonable amount of time. See Bavlsik v. Gen. Motors, LLC., 870 F.3d 800, 811 (8th Cir.



                                                 8
Case: 4:13-cv-00800-SRC Doc. #: 463 Filed: 08/02/21 Page: 9 of 26 PageID #: 26680




2017). Only after the Court read the verdict and released the jury for a lunch break did juror

number 10 learn he tested positive. Doc. 373 at 7:12–18. The juror informed Court personnel

that he had tested positive for COVID-19 and the undersigned asked the juror numerous

questions (though consistent with Federal Rule of Evidence 606, did not elicit any prohibited

testimony or other evidence). Docs. 370, 373. Juror number 10’s responses to these questions

demonstrate that no other jurors knew he had even tested, must less tested positive, for COVID-

19, and he represented that the pending results of the test did not distract him, as he had been

diagnosed with pharyngitis and was administered a COVID-19 test as an afterthought. Doc. 373

at 6:20–22. Thus, no evidence suggests that juror number 10’s positive test impacted the verdict

reached.

        Biomet also argues that “the mere midtrial diagnosis of a juror with COVID-19 by itself,

with the exposure to the virus of the other jurors, the attorneys, and others in the courtroom,

independently requires a new trial here.” Doc. 441 at p. 20. Biomet cites to other cases

throughout the country where the court granted a mistrial or new trial due to COVID-19. See id.

However, besides raising a general concern that COVID-19 “poses health risks” and “is unfair to

the jurors and the parties and poses a real and imminent threat to the goal of justice[,]” Biomet

fails to offer anything specific demonstrating how the COVID-19 circumstances prejudiced it.

See Acuity v. Johnson, 776 F.3d 588, 596 (8th Cir. 2015) (“[A] new trial is only an appropriate

remedy when an aggrieved party proves prejudice, meaning that the result at trial would have

been different if not for the district court’s error.” (citations omitted)).

        Lastly, as the Court noted in its earlier ruling, it took “reasonable and appropriate

precautions to ensure the safety of all parties, witnesses, attorneys and all court staff and all

participating in the Court – in this court proceeding here in the courthouse.” Doc. 416 at 13:3-8.



                                                    9
Case: 4:13-cv-00800-SRC Doc. #: 463 Filed: 08/02/21 Page: 10 of 26 PageID #: 26681




 Of the many people entering and exiting the courtroom throughout the three-week trial, only one

 other person besides juror number 10 tested positive for COVID-19, which the Court’s staff

 physician concluded was “strong evidence that the procedures that the Court has implemented

 are working and work well.” Id. at 24:13–25:4. Accordingly, the Court concludes that the

 circumstances do not warrant a new trial.

                4.      Press release
        Biomet’s next argues that a press release publicizing the verdict by an attorney with a

 plaintiffs’ firm representing plaintiffs in M2a Magnum litigation nationwide and present at trial

 serves as another error that contributes to the cumulative errors that warrant a new trial. Doc.

 441 at pp. 21–22. The Court does not find that the press release serves or contributes to a basis

 to grant a new trial in any fashion.

        First, as Biomet’s counsel acknowledged at the time it was given, the Court’s order

 regarding publicizing the verdict applied only to the parties and their counsel. Doc. 372 at 5:12–

 20; 6:2–17. As Biomet admits, the attorney who issued the press release did not represent

 Plaintiffs and Plaintiffs’ counsel complied with the Court’s order. Doc. 441 at p. 22.

 Additionally, the verdict was read out loud in open court with members of the public present.

 Most importantly, Biomet has not shown how the press release prejudiced it in any way.

                5.      Cumulative effect

        Lastly, Biomet argues that the cumulative effect of the circumstances requires a new trial

 because the circumstances taken together “either increased the likelihood of the inconsistent

 verdict or improperly attempted to influence the decision of the jury.” Doc. 441 at p. 22. For the

 Court to grant Biomet a new trial based on the cumulative effect of errors or circumstances,

 Biomet must establish that it was “substantial[ly] prejudice[d]” by the cumulative effect of the

 errors. Vogt v. State Farm Life Ins. Co., 963 F.3d 753, 773 (8th Cir. 2020), cert denied, No. 20-

                                                 10
Case: 4:13-cv-00800-SRC Doc. #: 463 Filed: 08/02/21 Page: 11 of 26 PageID #: 26682




 1008, 2021 WL 1521013 (U.S. Apr. 19, 2021) (quoting source omitted). With Biomet unable to

 show that any of the purported “errors” standing alone actually constituted error or caused any

 prejudice, the Court finds that Biomet cannot show that it was “substantial[ly] prejudice[d]” by

 the cumulative effect of the “errors.” Accordingly, the Court denies Biomet’s Motion for New

 Trial on this ground.

 III.   New trial or remittitur for excessive verdict

        In the alternative, Biomet argues that the jury reached an excessive verdict that warrants a

 new trial or remittitur. The Court finds that the jury did not reach an excessive verdict and thus

 denies Biomet’s motion.

        A.      Standard

        A district court may remit a jury verdict or grant a new trial based on an excessive verdict

 “only when [the verdict] is so grossly excessive that there is plain injustice or a monstrous or

 shocking result.” Eckerberg v. Inter-State Studio & Publ'g Co., 860 F.3d 1079, 1088 (8th Cir.

 2017) (quoting Hudson v. United Sys. of Arkansas, Inc., 709 F.3d 700, 705 (8th Cir. 2013)).

        The parties agree that Missouri law governs whether the jury reached an excessive

 verdict. Doc. 441 at p. 23; Doc. 451 at p. 14; see also Wright v. Byron Fin., LLC, 877 F.3d 369,

 374 (8th Cir. 2017) (“The law of the forum state governs when a verdict is excessive[.]”). Under

 Missouri law, a verdict is excessive when it exceeds “fair and reasonable compensation.”

 Wright, 877 F.3d at 374 (first citing Eckerberg, 860 F.3d at 1088, then citing Mo. Rev. Stat. §

 537.068). “There are two general types of excessive verdicts: (1) a verdict that is

 disproportionate to the evidence of injury and results from an ‘honest mistake’ by the jury in

 assessing damages; and (2) a verdict that is excessive due to trial error that causes bias and

 prejudice by the jury.” Stewart v. Partamian, 465 S.W.3d 51, 56 (Mo. 2015) (citation omitted).



                                                  11
Case: 4:13-cv-00800-SRC Doc. #: 463 Filed: 08/02/21 Page: 12 of 26 PageID #: 26683




 A finding that the verdict is excessive due to an “honest mistake” by the jury may be cured by

 ordering remittitur or granting a new trial. Id. (citation omitted). However, if the excessive

 verdict resulted from trial error that caused jury prejudice, the Court must order a new trial. Id.

 (citation omitted).

        “‘There is no precise formula for determining whether a verdict is excessive,’ but the

 ‘ultimate test is what fairly and reasonably compensates plaintiff for the injuries sustained.’”

 Est. of Snyder v. Julian, 789 F.3d 883, 888 (8th Cir. 2015) (quoting Graeff v. Baptist Temple of

 Springfield, 576 S.W.2d 291, 309 (Mo. 1978)). The “inquiry is fact-specific” and “[t]he range

 between an inadequate award and an excessive award for pain and suffering can be enormous

 and substantial disparity among juries as to what constitutes pain and suffering must be

 expected.” Payne v. Fiesta Corp., 543 S.W.3d 109, 131 (Mo. Ct. App. 2018) (citations omitted).

        “In determining whether an award is excessive,” Missouri courts consider a number of

 factors: “(1) loss of income, both present and future; (2) medical expenses; (3) plaintiff's age; (4)

 the nature and extent of plaintiff's injuries; (5) economic considerations; (6) awards given and

 approved in comparable cases; and (7) the superior opportunity for the jury and the trial court to

 evaluate plaintiff's injuries and other damages.” Emery v. Wal-Mart Stores, Inc., 976 S.W.2d

 439, 448 (Mo. 1998) (citing Tennis v. Gen. Motors Corp., 625 S.W.2d 218, 229 (Mo. Ct. App.

 1981)). Additionally, a “judgment may be based in part on ‘certain intangibles’ that do not lend

 themselves to precise calculation, such as past and future pain, suffering, effect on life-style,

 embarrassment, humiliation, and economic loss.” Knifong v. Caterpillar, Inc., 199 S.W.3d 922,

 928 (Mo. Ct. App. 2006) overruled on other grounds by Badahman v. Catering St. Louis, 395

 S.W.3d 29, 40 (Mo. banc 2013) (quoting Alcorn v. Union Pac. R.R. Co., 50 S.W.3d 226, 250

 (Mo. 2001)). Moreover, the Eighth Circuit has stated that its “precedent supports upholding non-



                                                  12
Case: 4:13-cv-00800-SRC Doc. #: 463 Filed: 08/02/21 Page: 13 of 26 PageID #: 26684




 economic jury awards for situations in which pain and suffering are significant.” Eckerberg, 860

 F.3d at 1088–89 (applying Missouri law). The Eighth Circuit has further explained that

 “[a]wards for pain and suffering are often ‘highly subjective and should be committed to the

 sound discretion of the jury, especially when the jury is being asked to determine injuries not

 easily calculated in economic terms.’” Id. (quoting Hudson, 709 F.3d at 705).

         With the jury awarding only non-economic damages, the Court first addresses the non-

 economic factors provided in Emery, before then addressing the economic factors.

         B.       Non-economic factors

                  1.       Nature and extent of Plaintiffs’ injuries

         In its opposition, Plaintiffs explained at great length the evidence related to the nature and

 extent of Plaintiffs’ injuries. Doc. 451 at pp. 20–24. In short, after having Biomet’s M2a

 Magnum placed in both her right and left hips, Mrs. Bayes underwent seven total revision

 surgeries,1 experienced twelve hip dislocations, and has increased potential for future

 dislocations due to the severe necrosis of her gluteus muscle that has left barely any tissue intact,

 which subjects her to severe physical limitations. As a result of these complications following

 her hip-replacement surgeries, Mrs. Bayes, fearful of her next dislocation, must be constantly

 vigilant of her physical limitations and thus cannot perform all the activities she planned to do

 with her husband in retirement. Below, the Court summarizes the evidence presented regarding

 the nature and extent of Plaintiffs’ injuries.

         Biomet’s M2a Magnum was placed in Mrs. Bayes’s right hip in January 2008, and then

 in her left hip in April 2008. Doc. 326 at 54:14–56:15, 80:8–22. In late 2010, Mrs. Bayes



 1
  A revision surgery involves a “redo” of a previous hip implant operation. Doc. 316 at 53:23–24; Doc. 325 at pp.
 66:25–67:2.


                                                         13
Case: 4:13-cv-00800-SRC Doc. #: 463 Filed: 08/02/21 Page: 14 of 26 PageID #: 26685




 informed Dr. Daniel Martin, her implanting physician, that she had been walking with a limp and

 had groin pain. Id. at 91:16–21. Dr. Martin referred Mrs. Bayes to Dr. Paul Lux, who performed

 a revision surgery on Mrs. Bayes’s left hip in March 2011. Doc. 334 at 37:11–15; 77:13–16.

 During the surgery, Dr. Lux discovered substantial damage to Mrs. Bayes’s left hip, including

 metallosis, a pseudotumor, and tissue destruction involving her abductor tendon and the soft

 tissue supporting the hip structure. Id. at 78:15–79:1. While he resected about one-third of the

 soft tissue supporting Mrs. Bayes’s left hip, he could not resect the remaining tissue that had

 been substantially compromised by metallosis without leaving Mrs. Bayes permanently crippled.

 Id. at 82:16–25. Following the operation, he stated that “it looks a hand grenade [went] off in

 her hip.” Id. at 93:2–3.

        Plaintiffs presented testimony that after undergoing the revision surgery by Dr. Lux, Mrs.

 Bayes experienced twelve hip dislocations, including one just weeks before trial. Id. at 247:22–

 248:1; 268:16–18; see also Doc. 199 at ¶ 9; Doc. 313 at 20:9–12. Mrs. Bayes dislocated her hips

 performing a variety of ordinary tasks, including taking off her sandals, bending over to pick up

 a remote control, rolling over in bed, or trying to sit in bleachers at her grandchildren’s sporting

 activities. Id. at 235:20–25; 252:11–17; 264:13–19; 267:9–16. Her son described the

 embarrassment she felt when she dislocated her hip in a crowded gym while watching her

 granddaughter play volleyball. Doc. 316 at 230:14–231:2.

         Mrs. Bayes testified that the pain of childbirth was preferable to the pain from hip

 dislocation. Doc. 334 at 254:16–20. She described dislocating her hip as “feel[ing] like

 somebody cut my leg off at the torso and then tried to reattach it to my torso with a diaper pin.”

 Id. at 255:6–7. Dr. Lux and Dr. Ryan Nunley described the pain associated with hip dislocations

 as ten out of ten and comparable to a broken bone, respectively. Id. at 104:2–3; Doc. 325 at



                                                  14
Case: 4:13-cv-00800-SRC Doc. #: 463 Filed: 08/02/21 Page: 15 of 26 PageID #: 26686




 117:16–18. These pain levels remain until the hip is reset into place or she receives pain

 medication. Doc. 334 at 104:13–20. Additionally, Mrs. Bayes explained that each dislocation

 requires ambulance transportation to the hospital, and then depending on the severity of the

 dislocation, heavy sedation to relocate the hip or general anesthesia and open surgery if the hip

 does not relocate with external manipulation. Id. at 250:19–25; 256:7–17; 259:21–261:5.

         Mrs. Bayes has undergone six revision surgeries on her left hip and one on her right hip.

 Doc. 199 at ¶ 9; Doc. 313 at 20:9–12. Mrs. Bayes now has a fully-constrained hip implant,

 which prevents her from achieving more than ninety-degree flexion, meaning she cannot sit in a

 normal position without risking dislocating her hip. Doc. 334 at 117:6–118:8. The fully-

 constrained implant adds stability, but if Mrs. Bayes’s hip dislocates, she must undergo open

 reduction surgery to repair the implant. Id. at 122:18–22.

        Plaintiffs presented evidence that Mrs. Bayes will likely dislocate her hip in the future.

 Id. at 158:15–25; 169:16–21; Doc. 325 at 117:24–118:3. Dr. Nunley estimated that Mrs. Bayes

 had a ten percent chance of not dislocating her hip again. Id. at 153:16–20. Dr. George Kantor

 testified with a high level of certainty that Mrs. Bayes will experience future hip dislocations

 based upon his review of the operative reports showing that no soft tissue supports her left hip.

 Doc. 316 at 126:12–17.

        Plaintiffs’ experts further explained to the jury that the condition of Mrs. Bayes’s left hip

 cannot be remedied by current medical technology. She can wear a hip brace, but the brace is

 bulky, irritates skin, makes sleeping more difficult, and must be taken off to use the toilet. Doc.

 325 at 142:3–10. Dr. Nunley testified that, as designed, the brace causes physical discomfort and

 prevents certain physical postures. Id. at 71:16–72:5. Mrs. Bayes could also undergo a

 girdlestone procedure in the future, which would remove her left hip socket and leave it



                                                  15
Case: 4:13-cv-00800-SRC Doc. #: 463 Filed: 08/02/21 Page: 16 of 26 PageID #: 26687




 supported by nothing but scarred soft tissue. Doc. 334 at 131:23–132:16. Following the

 procedure, Mrs. Bayes’s leg would progressively shorten until she must be confined to a

 wheelchair. Id. at 132:24–133:2.

        Dr. Nunley and Dr. Lux testified about the practical limitations imposed by the

 conditions of Mrs. Bayes’s hips. Dr. Lux explained that she will never walk a mile or climb

 stairs without a bannister again and will always need a cane. Id. at 158:15–25. Dr. Nunley

 testified that she must never cross her legs, rotate her torso, bend over, or sit with more than

 ninety-degrees flexion. Doc. 325 at 109:4–111:22. Because she cannot sit with more than

 ninety-degrees flexion, she must be mindful any time she sits at a restaurant, sporting event, or

 even on the toilet at a family-member’s house. Id. Mrs. Bayes’s limitations extend to activities

 like rolling over in bed and catching her toes in the sheets while asleep, getting in or out of a car,

 or getting dressed. Id. As Dr. Nunley explained, Mrs. Bayes will be “walking on egg shells . . .

 waiting for the next time it pops out,” any time she engages in these activities. Id. Dr. Lux

 echoed this sentiment, stating that she will always live in constant fear of her next dislocation.

 Doc. 334 at 158:15–25.

        Mrs. Bayes’s testimony reflected Dr. Lux and Dr. Nunley’s conclusions. Her daily goal

 is to avoid dislocating her hip, which requires her to constantly be aware to avoid crossing her

 legs, sitting at less than a ninety-degree angle, twisting her torso, or keeping her legs too close

 together. Id. at 265:17–266:18. Due to her condition, Mrs. Bayes lacks the ability to play on the

 floor with her grandchildren and must take into account the availability of medical care when

 traveling. Id. at 270:8–9.

        Finally, Mr. Bayes testified about the impact Mrs. Bayes’s injuries have had on their

 relationship. The married couple has not been intimate for years, Doc. 326 at 146:19–147:2, and



                                                   16
Case: 4:13-cv-00800-SRC Doc. #: 463 Filed: 08/02/21 Page: 17 of 26 PageID #: 26688




 can no longer walk on the beach or swim in the ocean together. Id. at 151:10–13. He also stated

 that they cannot perform all the activities they planned to do in their retirement due to Mrs.

 Bayes’s physical condition. Id. at 133:2–4. Mr. Bayes further explained that Mrs. Bayes’s did

 not suffer only physical injuries. He feels like his “wife’s body, mind and soul has been

 impacted—part of it destroyed, by [Biomet].” Id. at 129:6–17. For the first time in their

 relationship, Mr. Bayes witnessed Mrs. Bayes sink into depression and express doubts whether

 she wished to remain alive in her condition and the uncertainty it causes. Id. at 141:16–24. Mr.

 Bayes testified that the couple live in fear of what the future may bring. Id. at 147:9–14.

        In sum, Plaintiffs provided extensive evidence to the jury regarding the injuries suffered

 by Mrs. Bayes, the pain associated with those injuries, the likelihood future injuries will occur,

 and the daily impact the injuries have caused Mr. and Mrs. Bayes. Accordingly, this factor

 weighs strongly in favor of Plaintiffs.

                2.      Awards given in comparable cases

        In determining whether the jury awarded excessive damages, the Court also considers the

 awards in comparable cases. As explained below, the damages awarded to Plaintiffs fell within a

 reasonable range of damages when compared to the damages awarded in metal-on-metal hip

 implant cases to plaintiffs who underwent fewer revisions than Mrs. Bayes, experienced fewer

 dislocations than Mrs. Bayes, and whose daily lives were less impacted than Plaintiffs’.

        Plaintiffs and Biomet both argue that a verdict of $1,050,000 of non-economic damages

 against Biomet in a Northern District of Iowa case involving the M2a Magnum supports their

 position. Nicholson v. Biomet, Inc., No. 18-CV-3057 CJW-KEM, 2020 WL 7865876 (N.D.

 Iowa, Nov. 20, 2020); see also id. at Doc. 473 at pp. 41–43 (denying remittitur). There, the

 plaintiff underwent a single revision surgery, had no dislocations, and had returned to her pre-



                                                  17
Case: 4:13-cv-00800-SRC Doc. #: 463 Filed: 08/02/21 Page: 18 of 26 PageID #: 26689




 revision activity level four years after undergoing the revision surgery. Id. at Doc. 473 at p. 5.

 Therefore, when compared to evidence that Mrs. Bayes underwent seven revision surgeries,

 experienced twelve dislocations, and must walk on eggshells for the remainder of her life when

 carrying out even the simplest tasks, the damages awarded in this case and Nicholson appear

 commensurate with the evidence.

        Both parties also cite to numerous verdicts reached in cases stemming from In re: DePuy

 Orthopaedics, Inc. Pinnacle Hip Implant Prods. Liab. Litig., 3:11-md-2244-k (N.D. Tex.), which

 involves the DePuy Pinnacle metal-on-metal hip implant that caused metallosis, ion blood

 contamination, and tissue/bone destruction. Plaintiffs who underwent one or two revision

 surgeries were awarded between approximately $4 million to $17.5 million in non-economic

 compensatory damages. Andrews, et al., v. DePuy Orthopaedics, 3:15-cv-03484-K (N.D. Tex.

 Dec. 1, 2016) ($4 million ); Davis v. DePuy Orthopaedics, 3:15-cv-1776-K (N.D. Tex. Dec. 1,

 2016) ($4 million); Metzler v. DePuy Orthopaedics, 3:12-cv-2066-K (N.D. Tex. Dec. 1, 2016)

 ($4 million); Rodriguez v. DePuy Orthopaedics, 3:13-cv-3938-K (N.D. Tex. Dec. 1, 2016) ($6

 million); Standerfer v. DePuy Orthopaedics, 3:14-cv-1730-K (N.D. Tex. Dec. 1, 2016) ($6

 million); Weiser v. Depuy Orthopaedics, 3:13-cv-3631-K (N.D. Tex. Dec. 1, 2016) ($4 million);

 Kirschner v. DePuy Orthopaedics, 3:16-cv-01526, 2017 WL 10087150 (N.D. Tex. Nov. 14,

 2017) ($17.5 million); Miura v. DePuy Orthopaedics, Inc., No. 3:13-cv-04119, 2017 WL

 10087151 (N.D. Tex., Nov. 14, 2017) ($14 million); Alicea v. DePuy Orthopaedics, Inc., No.

 3:15-cv-03489, 2017 WL 10087146 (N.D. Tex., Nov. 14, 2017) ($10 million); Barzel v. DePuy

 Orthopaedics, Inc., No. 3:16-cv-01245, 2017 WL 10087149 (N.D. Tex., Nov. 14, 2017) ($9.25

 million). With Mrs. Bayes having underwent at least five more revision surgeries than any

 plaintiff in these DePuy cases, Weiser, 3:13-cv-03631-K, Doc. 294 at p. 10, Alicea, 3:15-cv-



                                                  18
Case: 4:13-cv-00800-SRC Doc. #: 463 Filed: 08/02/21 Page: 19 of 26 PageID #: 26690




 03489-K, Doc. 255 at pp. 20–43, the jury award of $21 million compensatory damages is not

 excessive.

        Verdicts outside the DePuy multi-district litigation also support that the jury did not

 award an excessive verdict. For example, in Kline v. Zimmer Holdings Inc., BC44-4832 (July

 22, 2019), the jury awarded approximately $7.6 million in non-economic damages to a plaintiff

 who underwent two revision surgeries because of a defective metal-on-metal hip implant. See

 2019 WA Jury Verdicts & Sett. LEXIS 190. A jury returned a smaller verdict in In re Wright

 Med. Tech. Inc., Conserve Hip Implant Prod. Liab. Litig., awarding $960,000 in non-economic

 damages. 178 F. Supp. 3d 1321, 1369–70 (N.D. Ga. 2016), aff'd in part sub nom. Christiansen v.

 Wright Med. Tech. Inc., 851 F.3d 1203 (11th Cir. 2017). There, the plaintiff’s metal-on-metal

 hip implant failed, resulting in four days of immobility before surgery, a single revision surgery,

 a brief hospital stay, and six weeks on crutches. Id. Regarding future pain and suffering, the

 plaintiff stated that she lacked confidence skiing and that she now needed to use a walking stick

 while hiking. Id. The Court does not seek to diminish the injuries suffered by the plaintiff in

 Christiansen, but Mrs. Bayes suffered a greater number of dislocations, underwent more

 surgeries, and suffers from more substantial lingering effects. This comparison supports a

 finding that the jury’s verdict of $21 million was not excessive.

        Lastly, the Court addresses Kransky v.DePuy Orthopaedics, Inc., No. BC456086, 2013

 Jury Verdicts LEXIS 14730 (Cal. Sup. Ct. Mar. 8, 2013), which Biomet originally listed as an

 example of a jury verdict in a comparable case demonstrating that the jury reached an excessive

 verdict in this case. Doc. 441 at p. 31. As Plaintiffs note in their opposition, that the jury in

 Kransky awarded $8 million in non-economic damages to a plaintiff who underwent a single

 revision surgery and experienced improvements in his mobility after removing a metal-on-metal



                                                   19
Case: 4:13-cv-00800-SRC Doc. #: 463 Filed: 08/02/21 Page: 20 of 26 PageID #: 26691




 hip implant, offers strong support that the jury did not award an excessive verdict based on Mrs.

 Bayes’s injuries, continuing risk of dislocation, and very limited mobility. After Plaintiffs

 persuasively argued that Kransky does not support remittitur, Biomet in reply only refer to

 Kransky to note that the Kransky opinion relied upon by Plaintiffs in opposition, 2016 WL

 3960033 at *1–2 (Cal. App. 2016), has been deemed unpublished and thus uncitable pursuant to

 California Rule of Court 8.115(a). Doc. 457 at 13 n.3. While Plaintiffs perhaps erred in citing

 the opinion issued in Kransky, most of the facts relied upon by Plaintiffs in opposition can also

 be found in the very source Biomet cited to its in initial motion, see Doc. 441 at p. 24 (citing

 Kransky v. DePuy Orthopaedics, Inc., No. BC456086, 2013 Jury Verdicts LEXIS 14730 (Cal.

 Sup. Ct. Mar. 8, 2013)). Thus, the underlying facts surrounding the verdict awarded in Kransky

 remain unchanged and therefore Kransky strongly supports finding remittitur inappropriate.

 Quite frankly, the Court considers Biomet’s attempt to minimize Kransky wholly facile.

        In sum, the verdicts returned in other metal-on-metal hip replacement cases involving

 less-serious damages compared to those suffered by Mrs. Bayes demonstrates that the jury in this

 matter did not return an excessive verdict.

            3.      Plaintiffs’ age

        The “age” factor focuses on future damages, meaning that a younger plaintiff may be

 awarded more future damages than an older plaintiff. See, e.g., Payne, 543 S.W.3d at 133

 (denying remittitur partly based on the fact that the 32-year-old plaintiff would experience “pain

 and suffering” that “will likely endure throughout his life”). Here, Mrs. Bayes was 71 years old

 at the time of trial, Doc. 326 at 129:13, and Mr. Bayes was 73, id. at 129:13–130:3. Plaintiffs’

 relatively-advanced ages weigh in favor of remittitur, but only if considered in isolation.




                                                  20
Case: 4:13-cv-00800-SRC Doc. #: 463 Filed: 08/02/21 Page: 21 of 26 PageID #: 26692




             4.      The superior opportunity for the jury and the trial court to evaluate
                     plaintiff’s injuries and other damages

        As Biomet acknowledges, this factor weighs heavily in favor of Plaintiffs. See e.g.,

 Payne, 543 S.W.3d at 133. Biomet attempts to downplay this factor by arguing that “the Court’s

 necessary COVID-19 precautions deliberately distanced jurors from the witnesses and the

 parties, and intentionally imposed obstacles to jurors’ observation of witnesses and parties with

 face masks and plexiglass screens.” Doc. 441 at p. 32. However, Biomet fails to show how

 these precautions inhibited the ability of the jury to hear testimony or see the trial exhibits

 displayed. The Court also finds it quite unlikely that placing some jurors appropriately fifteen

 feet further away from the juror’s box truly inhibited their ability to observe the witnesses to the

 extent suggested by Biomet. The true fallacy of Biomet’s argument is that the jurors were just as

 “far away” from Biomet’s witnesses as from Plaintiffs’ witnesses, resulting in either no

 prejudice, or precisely the same prejudice, to each side. Accordingly, the Court concludes this

 factor weighs heavily in favor of Plaintiffs.

        C.        Economic factors and whether a verdict comprised of solely non-economic
                  damages requires remittitur

        Biomet focuses heavily on the verdict being comprised of only non-economic damages,

 and argues that even severe pain and medical impairment cannot alone sustain an excessive

 award of subjective non-economic damages. Doc. 457 at p. 12. The Court agrees that the

 factors dealing with economic damages offer no support to Plaintiffs as they presented no

 evidence of lost income, medical expenses, or other economic considerations. Doc. 362 at p. 14;

 Doc. 310 at 5:3–7; Doc. 357 at 19:13–17. However, under Missouri law “there is no bright-line

 rule that non-economic damages cannot exceed economic damages by any certain multiplier . . .

 .” Evans v. FirstFleet, Inc., 345 S.W.3d 297, 302 (Mo. Ct. App. 2011) (quoting Knifong, 199



                                                   21
Case: 4:13-cv-00800-SRC Doc. #: 463 Filed: 08/02/21 Page: 22 of 26 PageID #: 26693




 S.W.3d at 930) (internal quotation marks omitted); see also Knifong, 199 S.W.3d at 930 (finding

 “no support in the cases cited that compensatory damage awards must be remitted where the

 non-economic damages ‘far exceed’ the economic damages”). “To apply solely a multiplier or

 comparative approach in determining damages as a matter of course in every case, could, in a

 given set of circumstances, violate the mandate that once liability is established, the plaintiff is

 entitled to fair and reasonable compensation for his damages.” Knifong, 199 S.W.3d at 930.

 Accordingly, Missouri courts have deemed verdicts awarding only non-economic damages as not

 excessive. See, e.g., Bojorquez v. O'Keeffe, 605 S.W.3d 380, 396–400 (Mo. Ct. App. 2020);

 Payne, 543 S.W.3d at 130–133.

        In the face of this case law, Biomet maintains that the solely non-economic damages at

 issue cannot support a $21 million dollar verdict for three reasons. First, Biomet argues that “an

 award of non-economic damages must be based on evidence; it cannot be made up out of whole

 cloth based on a jury’s emotional reaction or sympathy for a plaintiff, or from a desire to punish

 a defendant.” Doc. 441 at p. 27. The case Biomet cites in support, Stineman v. Fontbonne Coll.,

 664 F.2d 1082, 1089 (8th Cir. 1981) stands for the unremarkable principle that if, after “allowing

 for substantial pain and suffering damages[,]” the jury’s award “seems clearly excessive[,]” the

 Court cannot affirm that award simply because the award given “may be due to understandable

 sympathy for the plaintiff's circumstances and to emotional reaction to her testimony at trial[.]”

 Here, the Court concludes that the record supports the damages award, and thus Stineman does

 not apply.

        Biomet then cites three cases that either affirmed remittitur or reduced the damages

 awarded because the evidence did not support the jury’s award of non-economic damages. But

 these three cases offer little support. Lewis v. Envirotech Corp., 674 S.W.2d 105, 113 (Mo. Ct.



                                                   22
Case: 4:13-cv-00800-SRC Doc. #: 463 Filed: 08/02/21 Page: 23 of 26 PageID #: 26694




 App. 1984), has limited value given the very brief analysis the court of appeals gave to the issue

 of remittitur and its failure to even discuss the amount of non-economic damages awarded.

 Barnett v. La Societe Anonyme Turbomeca France, 963 S.W.2d 639 (Mo. Ct. App. 1997),

 overruled by Badahman v. Catering St. Louis, 395 S.W.3d 29 (Mo. 2013), involved a wrongful-

 death claim, which has legislatively-mandated factors for courts to consider in awarding non-

 economic damages. Mo. Ann. Stat. § 537.090. Notably, with respect to the pain and suffering of

 the deceased, the trier of fact can only award damages for the deceased’s “suffer[ing] between

 the time of injury and the time of death . . . .” Id. By contrast, the jury could properly award

 Mrs. Bayes for the pain and suffering accrued at the time of the verdict and into the future.

        Lastly, in In re Air Crash at Little Rock Arkansas, on June 1, 1999, 291 F.3d 503, 506

 (8th Cir. 2002), the court held that under the Warsaw Convention, a plaintiff could only recover

 damages for mental injuries that proximately flowed from the physical injuries caused by the

 accident. Id. at 510. The court found that “the bulk of [the plaintiff’s] mental injuries did not

 result from these physical injuries[,]” and therefore reduced the $6.5 million verdict to $1.4

 million in accordance with the injuries deemed recoverable under the Warsaw Convention. Id.

 In sum, these three cases have limited value or are easily distinguishable.

        Third, Biomet argues that “the lack of economic damages weighs in favor of remittitur

 because the ratio of non-economic to economic damages is a factor that courts consider in

 determining whether a verdict is excessive.” Doc. 441 at p. 28. Biomet cites Alcorn., 50 S.W.3d

 at 250 n.24, overruled by Badahman, 395 S.W.3d 29, for support, summarizing it as a case

 “remitting $40 million compensatory verdict to point where ‘the ratio of non-economic to

 economic damages is 11.5 to 1,’ notwithstanding the plaintiff’s severe long-term physical

 injuries.” Doc. 441 at p. 28. Biomet’s summary suggests that Alcorn expressly considered



                                                  23
Case: 4:13-cv-00800-SRC Doc. #: 463 Filed: 08/02/21 Page: 24 of 26 PageID #: 26695




 whether the damages awarded between non-economic and economic damages fell within an

 appropriate ratio. But, Alcorn does not support that proposition. Instead, in a footnote, the

 Missouri Supreme Court noted that after the plaintiff’s non-economic damages were remitted,

 the ratio between economic and non-economic damages became 11.5 to 1. Alcorn, 50 S.W.3d at

 250 n. 24. Then, after stating black-letter Missouri law that “[t]here is no bright line test or

 formula in computing non-economic losses,” it explained that “there [was] no basis in this

 particular ratio to overrule the trial court’s determination.” Id. Thus, Alcorn does not suggest

 that a certain ratio between economic and non-economic damages must exist or even provide

 guidance regarding what type of ratio would be permissible.

        The other cases cited by Biomet also fail to support its argument. Biomet cites

 McCormack v. Cap. Elec. Const. Co., 159 S.W.3d 387, 398 (Mo. Ct. App. 2004), describing the

 case as “affirming order remitting $30.4 million in compensatory verdict to $7.7 million based

 on ‘lost earnings multiplied by a factor of five and then another half of that added.” Doc. 441 at

 p. 28. Like its description of Alcorn, Biomet’s description of McCormack suggests that the

 Missouri Court of Appeals applied a specific ratio in remitting the damages. But the court

 applied no such formula. Instead, it found the remitted damages award appropriate because it

 fully compensated the plaintiff, in contrast to the jury’s non-economic damages award that “was

 at least seventeen times [the plaintiff’s] economic loss and clearly exceeded the range of awards

 deemed reasonable in similar cases.” McCormack, 159 S.W.3d at 401. Thus, contrary to

 Biomet’s description, McCormack did not apply a specific ratio; rather, it affirmed the lower

 court’s remittitur simply because the amount of compensatory damages awarded by the jury was

 excessive when compared to similar cases. Finally, while Fisher v. McIlory, 739 S.W.2d 577,




                                                  24
Case: 4:13-cv-00800-SRC Doc. #: 463 Filed: 08/02/21 Page: 25 of 26 PageID #: 26696




 581 (Mo. Ct. App. 1987) supports the proposition that a verdict is excessive when the evidence

 produced at trial does not support the damages award, it likewise does not apply a specific ratio.

        In sum, despite Biomet’s efforts to obfuscate the applicable law, under Missouri law

 “there is no bright-line rule that non-economic damages cannot exceed economic damages by

 any certain multiplier . . .” Evans, 345 S.W.3d at 302 (internal quotation marks omitted); see

 Knifong, 199 S.W.3d at 930 (finding “no support in the cases cited that compensatory damage

 awards must be remitted where the non-economic damages ‘far exceed’ the economic

 damages”). Underscoring that “no bright-line rule” exists, Missouri courts have deemed verdicts

 awarding only non-economic damages as not excessive. Bojorquez, 605 S.W.3d at 397–400;

 Payne, 543 S.W.3d at 130–133. Accordingly, the Court finds that a damages award consisting of

 solely non-economic damages does not render the verdict excessive.

        D.      Remittitur conclusion

        The non-economic factors, save for Plaintiffs’ ages, weigh strongly against granting

 remittitur. As explained above, Plaintiffs offered significant evidence regarding the nature and

 extent of their injuries and the jury had the superior opportunity to assess the extent of the pain

 and suffering Mrs. Bayes have and will endure in the future. Moreover, both Missouri and

 Eighth Circuit precedent acknowledge pain and suffering are highly subjective and thus difficult

 to quantify. Knifong, 199 S.W.3d at 928; Eckerberg, 860 F.3d at 1088–89 (applying Missouri

 law). Lastly, comparable cases demonstrate that the damages awarded to Plaintiffs fell within a

 reasonable range. Although the three factors involving economic damages weigh in favor of

 remittitur, the Court gives them only limited weight because Missouri courts have upheld

 verdicts consisting of solely non-economic damages without even discussing these factors. See

 e.g., Bojorquez v. O’Keeffe, 605 S.W.3d 380, 396–400 (Mo. Ct. App. 2020).



                                                  25
Case: 4:13-cv-00800-SRC Doc. #: 463 Filed: 08/02/21 Page: 26 of 26 PageID #: 26697




        In sum, upon applying the factors and considering the evidence in the case, the damages

 award in this case was not “so grossly excessive as to be monstrous, shocking, or plainly unjust”

 as to require a new trial or remittitur. Wright, 877 F.3d at 374 (citing Eckerberg, 860 F.3d at

 1087). Rather, the verdict “fairly and reasonably compensates [Plaintiffs] for the injuries

 sustained.” Est. of Snyder, 789 F.3d at 888 (quoting Graeff, 576 S.W.2d at 309). Accordingly,

 the Court denies Biomet’s Motion for New Trial or, in the Alternative, for Remittitur.

 IV.    Conclusion

        For all the reasons stated above, the Court denies Biomet’s [440] Motion for New Trial

 or, in the Alternative, for Remittitur. The Court also denies Biomet’s [448] Motion for Oral

 Argument.



        So Ordered this 2nd day of August 2021.




                                                  STEPHEN R. CLARK
                                                  UNITED STATES DISTRICT JUDGE




                                                 26
